Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US 2020/0160521 A1; hereafter: Wang). 
Wang has an effective filing date of May 4th, 2017 (foreign priority claim), which is earlier than the claimed invention’s effective filing date of June 7th, 2019.
Regarding Claim 1, Wang teaches: a device (Abstract: “Some embodiments of the disclosure provide a diabetic retinopathy recognition system (S) based on fundus image.”) configured to capture an image of a patient, the device comprising: a camera configured to capture the image of the patient (¶44: “the image acquisition apparatus 1 is not particularly limited, as long as the apparatus is capable of acquiring fundus images. For example, a desktop fundus camera (or video camera), a handheld fundus camera (or video camera), or the like may be used.”); at least one processor; and at least one system memory encoding instructions which, when executed by the at least one processor, (¶133: “all or part of the steps in the above embodiments can be completed by a program to instruct related hardware, and the program can be stored in a computer readable storage medium.”; related hardware includes processors or processing units as computer readable storage mediums are commonly coupled with processors) cause the device to: capture contextual data associated with the image (¶71: “the adjustment unit 112 may also perform other processing on a fundus image including, for example, distinguishing a fundus area from a patient information area in a fundus image (e.g., some fundus images may include names, medical insurance numbers, and the like), and resizing fundus images processed by different fundus camera devices using different algorithms to solve problem such as uniformizing fundus background”); allow a caregiver to select the image to be stored (¶61: “any one of the plurality of fundus images may be used as the target fundus images.”); forward the image and the contextual data to a remote server for processing using artificial intelligence (¶51: “The automatic recognition apparatus 2 may be arranged in a cloud server (not shown), and the image acquisition apparatus 1 interacts with the automatic recognition apparatus 2 based on network communication.”; ¶53: “The automatic recognition apparatus 2 may include the artificial neural network 10A”), and receive a proposed diagnosis from the remote server based upon the image and the contextual data (¶49: “the output apparatus 3 may receive the processing result of the automatic recognition apparatus 2, and present the result on the output apparatus 3. In this case, the diagnostic result may be intuitively offered to the patient through the output apparatus 3 provided on the image acquisition apparatus 1”).
Regarding Claim 2, Wang teaches: the device of claim 1, wherein the at least one system memory encodes further instructions which, when executed by the at least one processor, cause the device to receive one or more additional tests to be done to increase a potential accuracy of the proposed diagnosis (¶110: “During the training process, parameters are adjusted by using the stochastic gradient descent method thereby obtaining a final training result. Then, the trained artificial neural network 10A is employed to recognize fundus images in the testing set, obtaining an average recognition accuracy of, for example 90% and above. It thus may be seen that the artificial neural network 10A may obtain an improved lesion diagnosis accuracy with consideration of the fundus clinical circumstance.”).
Regarding Claim 3, Wang teaches: the device of claim 1, wherein the at least one system memory encodes further instructions which, when executed by the at least one processor, cause the device to receive an accuracy indicator indicating a potential accuracy of the proposed diagnosis (¶99: “the outputs of the third neural network 14 may be values (percentages) between 0 and 1, such values may each be interpreted as a probability that a target fundus image is classified into a particular category (lesion type)”; probability is a measure of accuracy for classification results).
Regarding Claim 4, Wang teaches: the device of claim 3, wherein the accuracy indicator is within a range having a minimum score and maximum score (¶99: “the outputs of the third neural network 14 may be values (percentages) between 0 and 1, such values may each be interpreted as a probability that a target fundus image is classified into a particular category (lesion type)”).
Regarding Claim 5, Wang teaches: the device of claim 4, wherein the minimum score indicates less certainty and the maximum score indicates more certainty regarding the potential accuracy of the proposed diagnosis (¶99: “the outputs of the third neural network 14 may be values (percentages) between 0 and 1, such values may each be interpreted as a probability that a target fundus image is classified into a particular category (lesion type)”).
Regarding Claim 6, Wang teaches: the device of claim 1, wherein the proposed diagnosis is a multi-class classification (¶99: “the outputs of the third neural network 14 may be values (percentages) between 0 and 1, such values may each be interpreted as a probability that a target fundus image is classified into a particular category (lesion type)”).
Regarding Claim 7, Wang teaches: the device of claim 1, wherein the at least one system memory encodes further instructions which, when executed by the at least one processor, cause the device to receive a second diagnosis from a referral service (¶50: “a screening report provided by the automatic recognition apparatus 2 may be taken as the primary rating, and then a doctor may make secondary rating based on the screening report. Therefore, a screening result of lesions may be obtained more accurately and reliably.”).
Regarding Claim 8, Wang teaches: a device (Abstract: “Some embodiments of the disclosure provide a diabetic retinopathy recognition system (S) based on fundus image.”) configured to process a fundus image of a patient, the device comprising: at least one processor; and at least one system memory encoding instructions which, when executed by the at least one processor (¶133: “all or part of the steps in the above embodiments can be completed by a program to instruct related hardware, and the program can be stored in a computer readable storage medium.”; related hardware includes processors or processing units as computer readable storage mediums are commonly coupled with processors), cause the device to: receive an image of a fundus of the patient (¶44: “the image acquisition apparatus 1 is not particularly limited, as long as the apparatus is capable of acquiring fundus images. For example, a desktop fundus camera (or video camera), a handheld fundus camera (or video camera), or the like may be used.”); receive contextual data associated with the image (¶71: “the adjustment unit 112 may also perform other processing on a fundus image including, for example, distinguishing a fundus area from a patient information area in a fundus image (e.g., some fundus images may include names, medical insurance numbers, and the like), and resizing fundus images processed by different fundus camera devices using different algorithms to solve problem such as uniformizing fundus background”); and use artificial intelligence to develop a proposed diagnosis based upon the image and the contextual data (¶49: “the output apparatus 3 may receive the processing result of the automatic recognition apparatus 2, and present the result on the output apparatus 3. In this case, the diagnostic result may be intuitively offered to the patient through the output apparatus 3 provided on the image acquisition apparatus 1”; ¶53: “The automatic recognition apparatus 2 may include the artificial neural network 10A”). 
Regarding Claim 9, Wang teaches: the device of claim 8, wherein the at least one system memory encodes further instructions which, when executed by the at least one processor, cause the device to suggest one or more additional tests to be done to increase a potential accuracy of the proposed diagnosis (¶50: “a screening report provided by the automatic recognition apparatus 2 may be taken as the primary rating, and then a doctor may make secondary rating based on the screening report. Therefore, a screening result of lesions may be obtained more accurately and reliably.”).
Regarding Claim 10, Wang teaches: the device of claim 8, wherein the at least one system memory encodes further instructions which, when executed by the at least one processor, cause the device to calculate an accuracy indicator indicating a potential accuracy of the proposed diagnosis (¶99: “the outputs of the third neural network 14 may be values (percentages) between 0 and 1, such values may each be interpreted as a probability that a target fundus image is classified into a particular category (lesion type)”).
Regarding Claim 11, Wang teaches: the device of claim 10, wherein the accuracy indicator is within a range having a minimum score and maximum score (¶99: “the outputs of the third neural network 14 may be values (percentages) between 0 and 1, such values may each be interpreted as a probability that a target fundus image is classified into a particular category (lesion type)”).
Regarding Claim 12, Wang teaches: the device of claim 11, wherein the minimum score indicates less certainty and the maximum score indicates more certainty regarding the potential accuracy of the proposed diagnosis (¶99: “the outputs of the third neural network 14 may be values (percentages) between 0 and 1, such values may each be interpreted as a probability that a target fundus image is classified into a particular category (lesion type)”).
Regarding Claim 13, Wang teaches: the device of claim 8, wherein the proposed diagnosis is a multi-class classification (¶99: “the outputs of the third neural network 14 may be values (percentages) between 0 and 1, such values may each be interpreted as a probability that a target fundus image is classified into a particular category (lesion type)”).
Regarding Claim 14, Wang teaches: the device of claim 8, wherein the at least one system memory encodes further instructions which, when executed by the at least one processor, cause the device to forward the image to a referral service for a second diagnosis (¶50: “a screening report provided by the automatic recognition apparatus 2 may be taken as the primary rating, and then a doctor may make secondary rating based on the screening report. Therefore, a screening result of lesions may be obtained more accurately and reliably.”).
Regarding Claim 15-20, Claims 15-20 recites a method that is implemented by the device of Claims 8-12 and 14. Therefore, the rejections of Claims 8-12 and 14 are equally applied (See Figure 9). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rao et al. (US 2007/0239491 A1), Martin et al. (US 2009/0216556 A1), Rose et al. (US 2008/0312959 A1), Krishnan et al. (US 2005/0049497 A1), Sievenpiper et al. (US 2012/0016691 A1), Markel et al. (US 2007/0021677 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209. The examiner can normally be reached Monday-Thursday and Alternate Friday 8am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIUS CHAI/Examiner, Art Unit 2668                                                                                                                                                                                                        /ALEX KOK S LIEW/Primary Examiner, Art Unit 2668